Citation Nr: 1218679	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for chronic obstructive pulmonary disease (COPD) (also claimed as non-malignant lung disease), associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by a special expedited processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is presently under the jurisdiction of the RO in Roanoke, Virginia.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The now reopened service connection claim for COPD is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in January 2006, the RO denied the Veteran's claim of service connection for COPD; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.



2.  The evidence added to the record since the January 2006 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

Subsequent to the final January 2006 RO decision, new and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied by the Tiger Team in January 2006.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).







New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claim for service connection for COPD was most recently finally denied by the RO in January 2006.  The evidence of record at that time included the Veteran's service treatment records, which did not show that COPD was manifest in service.  A June 1975 retirement examination report showed that the lungs and chest were clinically evaluated as normal.  The Veteran also, as part of a Report of Medical History completed at that time, denied ever having trouble with shortness of breath.

A November 2002 VA optometrist outpatient treatment record shows that the Veteran complained of COPD exacerbations.  A February 2003 VA outpatient record notes that a nurse practitioner supplied a diagnosis of probable COPD secondary to a history of smoking.  Another February 2003 VA outpatient record notes that chest X-ray findings were negative for COPD; it was also reported that the Veteran was an ex-smoker.
An April 2005 VA outpatient record includes a diagnosis of COPD, per chest X-ray.  It was further noted that the Veteran had quit smoking in 1989.  

An October 2005 letter from a private Doctor of Osteopathy shows that he noted that the Veteran had, in pertinent part, COPD, Type II diabetes mellitus, and hypertension.  He added that neither the Type II diabetes nor the hypertension "would be expected to aggravate his COPD."

The record shows that the Veteran served in Vietnam from November 1966 to November 1967, and for one day in May 1970.  Service connection for Type II diabetes secondary to herbicide exposure was granted in a January 2002 rating decision.

The Veteran's initial claim seeking service connection for COPD, received by VA in October 2005, shows that he claimed that the COPD was either caused by hypertension, or secondary to diabetes.  He added COPD was diagnosed about one year earlier.  See VA Form 21-4138.  

The RO, in initially denying the claim seeking service connection for COPD in January 2006, found that the Veteran's COPD had been linked to his history of smoking.  The RO added that the evidence did not show that COPD was related to his service-connected Type II diabetes mellitus, or that it was shown during the Veteran's military service.  The Veteran was notified of this decision in February 2002, but did not express disagreement with the decision.  

A November 2007 VA outpatient treatment record includes a reference to severe COPD in the Veteran's past medical history, confirmed by April 2005 pulmonary function tests.  

The Veteran submitted a claim seeking service connection for "non-malignant lung disease" in January 2008.  See VA Form 21-4138.  

A June 2008 private medical record includes a diagnosis of COPD.  

By means of a September 2008 rating decision the RO denied a claim seeking service connection for non-malignant lung disease.  The Veteran expressed his disagreement with this decision in December 2008, and a statement of the case (SOC) was issued in June 2009.  The SOC characterized the issue on appeal as being for service connection for "non-malignant lung disease, also claimed as chronic obstructive pulmonary disease, associated with herbicide exposure."  The SOC also provided notice of the definition of new and material evidence as set out in 38 C.F.R. § 3.156, and discussed, in the "Reasons and Bases" section, the Veteran's finally denied claim in 2006 for COPD.  Service connection was denied for "chronic obstructive pulmonary disease/non-malignant lung disease."  

As a general rule, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered."  38 U.S.C. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008). The "factual basis" of a veteran's claim for service connection is the veteran's underlying disease or injury, rather than the symptoms of that disease or injury.  Id.  In light of this, the Board here considers the Veteran's underlying claim to be for service connection for COPD, notwithstanding his essentially seeking to reopen the claim as "non-malignant lung disease."  Thus, the issue is properly characterized as one concerning new and material evidence.  As the claim is here being reopened, the Veteran of course is not being prejudiced in any manner.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In correspondence received from the Veteran in February 2009 he alleged that his COPD was possibly caused by his in-service exposure to Agent Orange.  He observed that his lungs were normal at the time of his retirement examination.  

After the application to reopen the Veteran's claim, additional pertinent evidence associated with the Veteran's claims folder includes testimony supplied by the Veteran in the course of his January 2012 hearing, conducted by the undersigned.  He testified that he believed his COPD was due to his exposure to Agent Orange in Vietnam, and added he first started to have respiratory problems in 2000.  See page three of hearing transcript (transcript).  He added he had not smoked for the past 30 years.  Id.  The Veteran, of note, also testified that a VA nurse who assisted in performing recent pulmonary function tests informed him that COPD did not "necessarily come from smoking."  See page five of transcript.  He also added that a VA "ENT" (ear, nose, and throat) worker had recently told him he did not see any "signs of smoking."  

As the previous final January 2006 denial of service connection for COPD was premised on a finding that, in part, the Veteran's claimed COPD was due to his history of smoking, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a currently-manifested COPD being linked to, essentially, some other cause rather than smoking.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the RO's January 2006 denial and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for COPD.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the January 2012 testimony presented by the Veteran, in which it was asserted that he had been told by VA medical personnel that his COPD may have, in essence, been caused by something other than smoking, is material because this statement, and the underlying argument presented, raises a reasonably possibility of substantiating the claim.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, is related to unestablished facts of providing a possible etiological link between the Veteran's COPD and some other cause rather than a history of smoking.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for COPD.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for COPD, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for COPD triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes information pertaining to the Veteran's currently-claimed COPD.  As noted, the Veteran has asserted that his claimed COPD is either related to his in-service exposure to Agent Orange or that it is secondarily-related to a service-connected disorder.  Namely, his Type II diabetes mellitus.  The Veteran is not shown to have been provided a VA examination concerning his COPD disease which addressed these precise theories of entitlement to service connection.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.


Moreover, although COPD is not on the list of diseases associated with herbicide exposure for purposes of a presumption of service connection afforded under the law for certain diseases associated with exposure to herbicides and therefore that presumption is not for application in this case, the claim for service connection may nevertheless be considered on a "direct" basis because the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e).  

Ascertaining whether the Veteran currently has COPD which was related to his active military service -- to include his being exposed to Agent orange or by being secondarily related to a service-connected disability -- is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board also notes that at his January 2012 hearing the Veteran testified that he had been afforded recent VA medical treatment, to include such rendered by a pulmonary doctor.  See page five of transcript.  The most recent VA medical records on file are dated in March 2011.  Therefore, as this case is being remanded anyway, the RO should seek to obtain and associate with the claims file any available VA treatment records dated since that time.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 38 C.F.R. § 3.159(c)(2) (2011).







In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should seek to obtain all VA treatment records which pertain to treatment afforded the Veteran since March 2011.  The Veteran should be contacted so he can inform the RO/AMC where and when this claimed VA treatment (i.e., which facility or facilities) occurred.  Any and all records obtained should be associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Thereafter, the RO/AMC should arrange for the Veteran's complete claims file, to include his service treatment records and all post service medical evidence (both VA and private) be reviewed by an appropriate VA medical professional to determine the etiology of his COPD.  The reviewing medical professional should review the entire claims folder, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that the Veteran has COPD which is the result of his active military service, to include his exposure to Agent Orange?

B.  Is it at least as likely as not that any COPD shown to be present is caused OR aggravated by the Veteran's service-connected Type II diabetes mellitus?  

If it is determined that the Veteran's COPD was worsened by the Veteran's service-connected diabetes mellitus, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis, Hunt.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO/AMC should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental SOC (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


